Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-21, and 23-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 19, is allowable is because the closest prior art of record, US 2019/0036630 and US 2020/0029292, fail to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a base station that includes determining, for a user equipment operating in a mobility state, route information; identifying, based at least in part on the route information, a deployment configuration for one or more neighboring BSs; selecting a set of beams based at least in part on the deployment configuration; and transmitting, to the UE, information identifying the set of beams based at least in part on selecting the set of beams.

The primary reason independent claim 12, and similarly independent claim 26, is allowable is because the closest prior art of record, US 2019/0036630 and US 2020/0029292, fail to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a user equipment that includes receiving information identifying a set of beams for use in connection with movement along a predicted route; and performing a set of neighbor cell measurements, in connection with movement along the predicted route, using the set of beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466